                   Case 2:20-cv-01168-RSM Document 2 Filed 07/31/20 Page 1 of 3




                                        United States District Court
                                       Western District of Washington




MOUNTECH IP LLC                                               Case Number: 2:20-cv-01168

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

HTC AMERICA, INC.


 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Howard L. Wernow                             hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Plaintiff Mountech IP LLC


The particular need for my appearance and participation is:

Lead counsel representing Plaintiff.




I, Howard L. Wernow                                understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.


                                                                                Howard L. Wernow
Date: 07/31/2020                                   Signature of Applicant: s/


        U.S. District Court – Pro Hac Vice Application                                               Page 3
        Revised May 21, 2020
                    Case 2:20-cv-01168-RSM Document 2 Filed 07/31/20 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                 Howard L. Wernow
Law Firm Name:                    Sand, Sebolt & Wernow Co., LPA
Street Address 1:                 Aegis Tower - Suite 1100
Address Line 2:                   4940 Munson Street NW
City: Canton                                          State: Ohio           Zip:   44718
Phone Number w/ Area Code (330) 244-1174 Bar #                            0089019            State   Ohio
Primary E-mail Address: howard.wernow@sswip.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:



                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Howard L. Wernow                                         is unable to be present upon any date
assigned by the court.

Date: 7/31/2020 Signature of Local Counsel: s/ Philip P. Mann
Local Counsel's Name: Philip P. Mann
Law Firm Name:        MANN LAW GROUP PLLC
Street Address 1:     1420 Fifth Avenue, Suite 2200
Address Line 2:

City:   Seattle                                 98101 State:   WA           Zip:

Phone Number w/ Area Code 206-436-0900 Bar # 28860




             U.S. District Court – Pro Hac Vice Application                                                 Page 4
             Revised May 21, 2020
                Case 2:20-cv-01168-RSM Document 2 Filed 07/31/20 Page 3 of 3




                               Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed
               07/31/2020 Signature              s/
                                                      Howard L. Wernow
                                                      (Pro Hac Vice applicant name)




     U.S. District Court – Pro Hac Vice Application                                              Page 5
     Revised May 21, 2020
